EXHIBIT 10.15

 

COCA-COLA ENTERPRISES INC.

SUPPLEMENTAL MATCHED EMPLOYEE SAVINGS AND INVESTMENT PLAN

 

(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2002)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

--------------------------------------------------------------------------------

ARTICLE I INTRODUCTION AND PURPOSE

  

1

1.1.      Purpose

  

1

1.2.      Amendment and Restatement

  

1

ARTICLE II DEFINITIONS

  

1

2.1.      “Account”

  

1

2.2.      “Administrative Committee”

  

1

2.3.      “Affiliate”

  

1

2.4.      “Beneficiary”

  

1

2.5.      “Code”

  

1

2.6.      “Company”

  

1

2.7.      “Compensation”

  

1

2.8.      “Deferral Account”

  

1

2.9.      “Deferral Election”

  

2

2.10.    “Disability”

  

2

2.11.    “Employee”

  

2

2.12.    “Eligible Employee”

  

2

2.13.    “Employer”

  

2

2.14.    “Employer Matching Account”

  

2

2.15.    “Enrollment Period”

  

2

2.16.    “MESIP”

  

2

2.17.    “MIP Award”

  

2

2.18.    “Participant”

  

2

2.19.    “Participating Company”

  

2

2.20.    “Plan”

  

2

2.21.    “Plan Year”

  

2

2.22.    “Related Company”

  

2

2.23.    “Surviving Spouse”

  

3

ARTICLE III PARTICIPATION AND DEFERRAL ELECTIONS

  

3

3.1.      Participation

  

3

3.2.      Deferral Election Rules

  

3

3.3.      Change in Deferral Election

  

4

ARTICLE IV ACCRUAL OF BENEFITS

  

4

4.1.      Participants’ Accounts

  

4

4.2.      Vesting

  

5

ARTICLE V DISTRIBUTIONS

  

6

5.1.      Time

  

6

5.2.      Manner

  

6

 

i



--------------------------------------------------------------------------------

5.3.      Form

  

7

5.4.      Distributions on Account of Death

  

7

5.5.      Acceleration of Distribution Due to Financial Hardship

  

7

5.6.      Deemed Employment

  

7

ARTICLE VI ADMINISTRATION

  

7

6.1.      Plan Administration

  

7

6.2.      Administrative Committee Action

  

7

6.3.      Rights and Duties

  

7

6.4.      Compensation, Indemnity, and Liability

  

8

6.5.      Taxes

  

8

ARTICLE VII CLAIMS PROCEDURE

  

8

ARTICLE VIII AMENDMENT AND TERMINATION

  

8

8.1.      Amendment

  

8

8.2.      Termination of the Plan

  

8

ARTICLE IX MISCELLANEOUS

  

9

9.1.      Limitation on Participant’s Rights

  

9

9.2.      Benefits Unfunded

  

9

9.3.      Other Plans

  

9

9.4.      Governing Law

  

9

9.5.      Gender, Number, and Headings

  

9

9.6.      Successors and Assigns; Nonalienation of Benefits

  

10

 

ii



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION AND PURPOSE

 

1.1.    Purpose.    The purpose of the Coca-Cola Enterprises Inc. Supplemental
Matched Employee Savings and Investment Plan (the “Plan”) is to provide a select
group of management or highly compensated employees with the opportunity to
enhance their retirement security by deferring a portion of their compensation
under the Plan.

 

1.2.    Amendment and Restatement.    Coca-Cola Enterprises Inc. hereby amends
and restates the Plan, effective January 1, 2002, except as otherwise provided.

 

ARTICLE II

DEFINITIONS

 

2.1.    “Account” means the record maintained by the Administrative Committee
that represents each Participant’s interest under the Plan. Such interest may e
reflected as a book reserve entry in the Company’s accounting records, or as a
separate account under a trust, or as a combination of both methods. Each
Participant’s Account shall consist of at least two subaccounts: a Deferral
Account and an Employer Matching Account.

 

2.2.    “Administrative Committee” means the committee appointed pursuant to
Article VI to administer the Plan.

 

2.3.    “Affiliate” shall have the same meaning as “Affiliate” under the MESIP.

 

2.4.    “Beneficiary” shall have the same meaning as “Beneficiary” under the
MESIP. If a Participant has not at any time participated in the MESIP, the
Participant may designate a Beneficiary under the Plan. If such Participant does
not designate a Beneficiary, his Surviving Spouse shall be his Beneficiary, and
if there is no Surviving Spouse his estate shall be his Beneficiary.

 

2.5.    “Code” means the Internal Revenue Code of 1986, as amended.

 

2.6.    “Company” means Coca-Cola Enterprises Inc., a Delaware corporation, or
its successor or successors.

 

2.7.    “Compensation” means those amounts included in the definition of
“Compensation” under the MESIP, including amounts deferred under this Plan but
excluding the amount of a Participant’s MIP Award, whether or not deferred
hereunder. For purposes of this Plan, “Compensation” shall be determined without
regard to the limits of Code Section 401(a)(17).

 

2.8.    “Deferral Account” means that portion of each Participant’s Account that
represents his interest in the Plan that is credited pursuant to Sections 4.1(a)
and 4.1(c).

 

 

1



--------------------------------------------------------------------------------

2.9.    “Deferral Election” means a Participant’s election to defer a portion of
his Compensation and/or his MIP Award, which election must be made in the manner
required by the Administrative Committee.

 

2.10.    “Disability” shall have the same meaning as “Disability” under the
MESIP.

 

2.11.    “Employee” means any person who is an employee on the payroll of the
mployer and shall exclude any person who is not on the payroll of the Employer,
such as an independent contractor or person paid by a temporary staffing or
similar agency, even if a court or administrative agency determines at any time
that such an individual is a common law employee of the Employer.

 

2.12.    “Eligible Employee” means any Employee who satisfies the criteria for
participation in the Plan, as established by the Administrative Committee.

 

2.13.    “Employer” means the Company or any Participating Company.

 

2.14.    “Employer Matching Account” means that portion of each Participant’s
Account that represents his interest in the Plan that is credited pursuant to
Sections 4.1(b) and 4.1(c).

 

2.15.    “Enrollment Period” means any period designated by the Administrative
Committee for Plan enrollment.

 

2.16.    “MESIP” means the Coca-Cola Enterprises Inc. Matched Employee Savings
and Investment Plan.

 

2.17.    “MIP Award” means the cash bonus payable under the Company’s Management
Incentive Plan.

 

2.18.    “Participant” means an Eligible Employee who satisfies the requirements
for participation in the Plan and makes a Deferral Election pursuant to Article
III. Any current or former Employee who has an interest under the Plan shall
also be considered a Participant, even though such Employee is ineligible to
make a Deferral Election.

 

2.19.    “Participating Company” shall mean an Affiliate that has adopted the
Plan with the consent of the Company.

 

2.20.    “Plan” means the Coca-Cola Enterprises Inc. Supplemental Matched
Employee Savings and Investment Plan, as amended.

 

2.21.    “Plan Year” means the 12-month period beginning each January 1st and
ending on the next December 31st.

 

2.22.    “Related Company” shall have the same meaning as “Related Company”
under the MESIP.

 

2



--------------------------------------------------------------------------------

2.23.    “Surviving Spouse” shall have the same meaning as “Surviving Spouse”
under the MESIP.

 

ARTICLE III

PARTICIPATION AND DEFERRAL ELECTIONS

 

3.1.    Participation.

 

(a)    Compensation Deferral Election.    An Eligible Employee may make a
Deferral Election with respect to Compensation to be effective as of the first
payroll date of the first month after the later of (1) the month in which he
becomes an Eligible Employee or (2) the month in which occurs the two-month
anniversary of his date of hire by the Employer or any Affiliate. An Eligible
Employee who fails to make a Deferral Election with respect to Compensation to
be effective as described in the foregoing sentence may not make a Deferral
Election with respect to Compensation until a subsequent Enrollment Period.

 

(b)    MIP Deferral Election.    An Eligible Employee may make a Deferral
Election with respect to his MIP Award during any Enrollment Period that
coincides with or occurs after the later of (1) the month in which he becomes an
Eligible Employee or (2) the month in which occurs the two-month anniversary of
his date of hire by the Employer or any Affiliate.

 

(c)    Employer Matching Contributions.    A Participant with an effective
Deferral Election in place shall be eligible to receive Employer matching
contributions under Section 4.1(b) as of the first payroll date of the first
month following the later of (1) the month in which he first becomes an Eligible
Employee or (2) the month in which occurs the two-month anniversary
(twelve-month anniversary before April 1, 2002) of his date of hire by the
Employer or any Affiliate.

 

(d)    Related Company Service.    Service with a Related Company in the
five-year period before becoming employed by the Employer or an Affiliate will
be taken into account for purposes of the service requirements of this Article
III.

 

3.2.    Deferral Election Rules.

 

(a)    General.    Each Participant shall make separate Deferral Elections with
respect to his Compensation and his MIP Award, and all such elections will
remain in effect until changed or revoked pursuant to Section 3.3. All Deferral
Elections shall be void as of the date the Participant ceases to be an Eligible
Employee or at such other time as determined by the Administrative Committee in
its sole discretion.

 

(b)    Limitation on Amount of Deferral Election. In addition to the Deferral
Elections described in Section 3.1, a Participant may make a Deferral Election
during any subsequent Enrollment Period during which he is an Eligible Employee.
A Participant may elect to defer any whole percentage of his Compensation and/or
MIP Award subject to any maximum established by the Administrative Committee.
Until changed by the Administrative Committee, the total amount deferred by a
Participant shall not exceed 70% of his Compensation (80%

 

3



--------------------------------------------------------------------------------

between January 1, 1994 and December 31, 2001) for any payroll period and/or 70%
of any MIP Award (80% between January 1, 1994 and December 31, 2001).

 

3.3.    Change in Deferral Election.    A Participant may increase or decrease
the percentage of an existing Deferral Election during any Enrollment Period
during which he is an Eligible Employee. A Participant may revoke completely his
Deferral Election with respect to Compensation by providing notice to the
Administrative Committee before the commencement of the next payroll period,
without regard to whether such change is made during an Enrollment Period and
may again make a Deferral Election with respect to Compensation during any
subsequent Enrollment Period.

 

ARTICLE IV

ACCRUAL OF BENEFITS

 

4.1.    Participants’ Accounts.

 

(a)    Deferral Account.    Each Participant’s Deferral Account shall be
credited with an amount equal to the portion of the Compensation or MIP Award
deferred by the Participant as soon as practicable after such amount would
otherwise be payable to the Participant.

 

(b)    Employer Matching Account.

 

        (1)   Basic Matching Contribution.    The Employer Matching Account of
each Participant shall be credited, as soon as practicable after each payroll
period, with an amount equal to the amount described in paragraph (A) less the
amount described in paragraph (B):

 

          (A)   The amount the Employer would have contributed to such
Participant’s matching contribution account under the MESIP for the payroll
period if the amount of his Compensation and MIP Award deferred under the Plan
was instead deferred under the MESIP in addition to any amounts contributed by
the Participant to the MESIP during such payroll period.

 

          (B)   The amount actually contributed by the Employer to the
Participant’s matching contribution account under the MESIP for the payroll
period.

 

        (2)   Lookback Matching Contribution.    The Employer Matching
Contribution Account of each Participant who is an Eligible Employee on the last
day of the Plan Year shall be credited, as soon as practicable after the end of
the Plan Year, with an additional amount, if any, equal to the amount described
in paragraph (A) less the amount described in paragraph (B):

 

          (A)   The amount the Employer would have contributed to such
Participant’s matching contribution account under Article

 

4



--------------------------------------------------------------------------------

IV.b.2.b.(ii) of the MESIP (or any successor provision) for the Plan Year if the
amount of his Compensation and MIP Award deferred under the Plan was instead
deferred under the MESIP in addition to any amounts contributed by the
Participant to the MESIP during such Plan Year.

 

          (B)   The amount actually contributed by the Employer to the
Participant’s matching contribution account under Article IV.b.2.b.(ii) of the
MESIP (or any successor provision) for the Plan Year.

 

(c)    Gains and Losses.    The Deferral and Employer Matching Accounts of each
Participant shall be adjusted for gains and losses as if such Accounts were
invested, in accordance with the elections of the Participant, in the benchmark
investment funds established by the Administrative Committee for this purpose.
In accordance with Section 9.2, any such benchmark election or deemed investment
shall be solely for purposes of crediting gains or debiting losses to the
Participant’s Account. Such elections shall be made in accordance with the rules
established for this purpose by the Administrative Committee, including rules
with respect to making changes in benchmark elections, maximum benchmark
elections in any single benchmark fund and default elections if a Participant
fails to make an effective election. If a Participant makes an election to use
the Company stock fund as a benchmark investment, the amounts deemed invested in
such benchmark fund, including any dividend credits, may not later be redirected
to another benchmark fund.

 

(d)    Rule 16-b Limitations.    Notwithstanding any provision of this Article
IV to the contrary, the following transactions by or on behalf of any “officer”
of the Company, as such term is defined in Rule 16a-1(f) under the Securities
Exchange Act of 1934, as amended, shall be prohibited, and void if inadvertently
effected: a self-directed investment election that would result in an intraplan
transfer involving any fund containing equity securities of the Company that is
made six months or less following the date of the most recent such election
under this Plan or the MESIP that was

 

        (1)   a transfer into such a fund if the current election involves a
transfer out of such a fund, or

 

        (2)   a transfer out of such a fund if the current election involves a
transfer into such a fund.

 

4.2.    Vesting.    A Participant’s interest in the value of his Deferral
Account shall be at all times 100% nonforfeitable.

 

A Participant’s interest in the value of his Employer Matching Account as of
March 31, 2002 shall be at all times 100% nonforfeitable. A Participant’s
interest in his Employer Matching Account with respect to contributions made on
and after April 1, 2002 (and earnings thereon) shall be 100% nonforfeitable only
upon the earliest to occur of:

 

        (1)   the attainment of age 65,

 

5



--------------------------------------------------------------------------------

        (2)   death,

 

        (3)   Disability,

 

        (4)   the 12-month anniversary of the Participant’s date of hire by the
Employer or any Affiliate if he is employed by or classified as an “employee” on
the payroll system of the Employer or an Affiliate on that date, or

 

        (5)   the first day following the 12-month anniversary of the
Participant’s date of hire by the Employer or any Affiliate that he is employed
by or classified as an “employee” on the payroll system of the Employer or an
Affiliate.

 

Whether a Participant is employed by the Employer or an Affiliate for this
purpose will be determined pursuant to the rules set forth in Article VI.A.1.b.
of the MESIP, or any successor provision.

 

ARTICLE V

DISTRIBUTIONS

 

5.1.    Time.    Distribution of the nonforfeitable portion of the Participant’s
Account will be made or begin as soon as administratively practicable following
the earliest to occur of termination of employment with the Employer and all
Affiliates (including by reason of Disability) or death, or if later, as of an
age specified by the Participant before commencing participation in the Plan.
Separate elections regarding the timing of distributions may be made with
respect to amounts deemed invested in the Company stock fund and the remainder
of the Participant’s Account. A Participant may change his election regarding
the commencement of the distribution of the nonforfeitable portion of his
Account, provided, however, that any new election will be effective only if the
Participant terminates employment with the Employer and all Affiliates one year
or more after the date the Participant makes such change, which is determined
based on the date the required election form is received by the Administrative
Committee or its designee for this purpose. Notwithstanding the foregoing, if
the nonforfeitable portion of the Participant’s Account is $10,000 or less, such
nonforfeitable portion of the Account shall be distributed as soon as
administratively practicable following his termination of employment with the
Employer and all Affiliates (including by reason of Disability) or death.

 

Distribution of the Participant’s Account will be made or begin in a year other
than the year in which he becomes entitled to such payment only if it is not
administratively possible for the Employer to make such payment in the same
year.

 

5.2.    Manner.    Before commencement of participation in the Plan, a
Participant shall elect to have the nonforfeitable portion of his Account
distributed (1) as a single-sum payment or (2) in a series of substantially
equal annual installments over (A) a stated period of time, without life
contingency, that does not exceed the periods set forth in paragraphs (B) and
(C) below, (B) the period equal to the Participant’s life expectancy, or (C) the
period equal to the joint and last survivor expectancy of the Participant and
his Beneficiary. Notwithstanding any election to the contrary, if the total
nonforfeitable portion of the Participant’s Account is $10,000 or less at the
time he terminates employment with the Employer and all Affiliates or if the
annual installment

 

6



--------------------------------------------------------------------------------

payment amount is less than $6,000 at the time distributions are to commence,
the total nonforfeitable portion of such Account will be distributed in a
single-sum payment.

 

5.3.    Form.    Distributions of amounts deemed invested in the Company stock
fund will be paid in shares of Company stock, except that fractional shares will
be paid in cash. All other distributions will be made in cash.

 

5.4.    Distributions on Account of Death.    Notwithstanding any other
provision of the Plan or any election made by a Participant with respect to
distribution of his Account, upon the death of a Participant, distribution of
the balance of his Account shall be made to his Beneficiary in a lump-sum
payment as soon as administratively practicable following the Participant’s
death.

 

5.5.    Acceleration of Distribution Due to Financial Hardship.    If a
Participant experiences a severe financial hardship (as determined by the
Administrative Committee) at or after the time the Participant becomes entitled
to a distribution of his Account, including while receiving installment
payments, the Administrative Committee, in its sole discretion, may accelerate
payment of some or all of the Participant’s Account.

 

5.6.    Deemed Employment.    For purposes of this Article V only, a
Participant’s employment with the Employer and all Affiliates shall not be
considered to have terminated if the Participant is immediately thereafter
employed by a Related Company. Termination from such subsequent employment shall
be considered a termination from the Employer and Affiliates, unless the
Participant obtains immediate reemployment by the Employer or an Affiliate.

 

ARTICLE VI

ADMINISTRATION

 

6.1.    Plan Administration.    The Plan shall be administered by an
Administrative Committee that shall consist of at least three members appointed
by the Company. All elections, designations and notices under the Plan shall be
made in writing and at such times and in such manner as determined by the
Administrative Committee.

 

6.2.    Administrative Committee Action.    Action of the Administrative
Committee may be taken with or without a meeting of its members, provided,
however, that any action shall be taken only upon the vote or other affirmative
expression of a majority of committee members qualified to vote with respect to
such action. If a member of the Administrative Committee is a Participant, he
shall not participate in any decision that solely affects his own Account or
rights under the Plan.

 

6.3.    Rights and Duties.    The Administrative Committee shall administer the
Plan and shall have all powers and discretion necessary to accomplish that
purpose, including, but not limited to, the following:

 

(a)    to construe, interpret, and administer the terms and intent of the Plan
with its decisions to be final and binding on all parties;

 

7



--------------------------------------------------------------------------------

(b)    to make allocations and determinations required by the Plan, and to
maintain all necessary records of the Plan, including Participants’ Accounts;

 

(c)    to compute and certify to the Company the amount of benefits payable to
Participants or Beneficiaries, and to determine the time and manner in which
such benefits are to be paid.

 

6.4.    Compensation, Indemnity, and Liability.    The Administrative Committee
shall serve as such without bond and without compensation for services
hereunder. All expenses of the Plan and the Administrative Committee shall be
paid by the Employer. No member of the Administrative Committee shall be liable
for any act or omission of neither any other member, nor any act or omission on
his own part, except his own willful misconduct. The Employer shall indemnify
and hold harmless each member of the Administrative Committee against any and
all expenses and liabilities, including reasonable legal fees and expenses
arising out of his membership on the Administrative Committee, except for
expenses or liabilities arising out of his own willful misconduct.

 

6.5.    Taxes.    If all or any portion of a Participant’s Account shall become
liable for the payment of any income, employment, estate, inheritance, or other
tax that the Employer shall be required to pay or withhold, the Employer shall
have the full power and authority to withhold and pay such tax out of any monies
or other property credited to the Account of such Participant or Beneficiary at
the time the Account is distributable to the Participant under the terms of the
Plan. Moreover, to the extent not prohibited by Rule 16-b of the Securities
Exchange Commission, the Employer will have the right to withhold from any
distribution the number of shares of Company stock required to satisfy the tax
liabilities with respect to amounts that would otherwise have been distributed
in Company stock.

 

ARTICLE VII

CLAIMS PROCEDURE

 

Claims for benefits and appeals of claim determinations under the Plan shall be
processed in the manner set forth under the claims and appeals procedures set
forth in the MESIP, provided that for this purpose all references to the
“Administrative Committee” in the MESIP shall be read as references to the
Administrative Committee under the Plan.

 

ARTICLE VIII

AMENDMENT AND TERMINATION

 

8.1.    Amendment.    The Company or Administrative Committee shall have the
right to amend the Plan in whole or in part at any time, provided, however, that
no amendment shall reduce the amounts credited to any Participant’s Account as
of the effective date of such amendment. Any amendment shall be in writing and
executed by a duly authorized officer of the Company or a majority of members of
the Administrative Committee.

 

8.2.    Termination of the Plan.    The Company reserves the right to
discontinue and terminate the Plan at any time, in whole or in part, for any
reason. In the event of termination of

 

8



--------------------------------------------------------------------------------

the Plan, the amounts credited to any Participant’s Account, as of the effective
date of such termination, shall not be reduced and shall be distributed at a
time and in the manner determined by the Administrative Committee.

 

ARTICLE IX

MISCELLANEOUS

 

9.1.    Limitation on Participant’s Rights.    Participation in this Plan shall
not give any Participant the right to be retained in the Employer’s employ or
any rights or interest in this Plan or any assets of the Employer other than as
herein provided. The Employer reserves the right to terminate the employment of
any Participant without any liability for any claim against the Employer under
this Plan, except to the extent provided herein.

 

9.2.    Benefits Unfunded.    The benefits provided by this Plan shall be
unfunded. All amounts payable under the Plan to Participants or Beneficiaries
shall be paid from the general assets of the Employer, and nothing contained
herein shall require the Employer to set aside or hold in trust any amounts or
assets for the purpose of paying benefits. Participants and Beneficiaries shall
have the status of general unsecured creditors of the Employer with respect to
amounts of Compensation they defer under the Plan or any other obligation of the
Employer to pay benefits pursuant hereto. Any funds of the Employer available to
pay benefits under the Plan shall be subject to the claims of general creditors
of the Employer and may be used for any purpose by the Employer.

 

Notwithstanding the preceding paragraph, the Employer may at any time transfer
assets to a trust for purposes of paying all or any part of its obligations
under this Plan. To the extent that assets are held in a trust when a benefit
under the Plan becomes payable, the Administrative Committee shall direct the
trustee to pay such benefits from the assets of the trust.

 

9.3.    Other Plans.    This Plan shall not affect the right of any Eligible
Employee or Participant to participate in and receive benefits under any
employee benefit plans that are maintained by the Employer, unless the terms of
such other employee benefit plan or plans specifically provide otherwise.

 

9.4.    Governing Law.    This Plan shall be construed, administered, and
governed in all respects in accordance with applicable federal law and, to the
extent not preempted by federal law, in accordance with the laws of the State of
Georgia without regard to conflict of laws principles thereunder. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions shall continue to be
fully effective.

 

9.5.    Gender, Number, and Headings.    In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not considered in
the construction of the provisions hereof.

 

9



--------------------------------------------------------------------------------

9.6.    Successors and Assigns; Nonalienation of Benefits.    This Plan shall
inure to the benefit of and be binding upon the parties hereto and their
successors and assigns, provided, however, that the amounts credited to the
Account of a Participant shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution or levy of any kind, either voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of any right to any benefits payable hereunder shall
be void, including, without limitation, any assignment or alienation in
connection with a separation, divorce, child support or similar arrangement.

 

10